Citation Nr: 0607486	
Decision Date: 03/15/06    Archive Date: 03/29/06

DOCKET NO.  96-10 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder secondary to service-connected residuals of shrapnel 
fragment wounds of the leg.

2.  Entitlement to service connection for a left knee 
disorder secondary to service-connected residuals of shrapnel 
fragment wounds of the leg.

3.  Entitlement to service connection for soft tissue sarcoma 
due to herbicide exposure.

4.  Entitlement to service connection for chloracne due to 
herbicide exposure.

5.  Entitlement to service connection for porphyria cutanea 
tarda due to herbicide exposure.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran had active service from September 1967 to October 
1969.    

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 1994 rating determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, that denied entitlement to a 
bilateral knee disorder.

This matter also arises from a July 1998 rating determination 
wherein the RO denied entitlement to service connection for a 
bilateral knee disorder as secondary to service-connected 
shell fragment wounds (SFWs) of both legs as a well-grounded 
claim was not submitted.  In addition, the RO denied 
entitlement to soft tissue sarcoma, chloracne and porphyria 
cutanea claimed as due to herbicide exposure.

During the pending appeal the veteran moved and the claims 
file was transferred to the RO in Reno, Nevada, which now has 
jurisdiction.   

Although the veteran's claim was initially denied because a 
well-grounded claim had not been submitted, after passage of 
The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), which, among other things, 
eliminated the requirement of a well-grounded claim, the RO 
notified the veteran by letter in May 2001 of the provisions 
of the VCAA and another review of his claim was conducted.  

The case was previously before the Board and in July 2002, 
the Board undertook development under regulations promulgated 
that gave the Board the discretion to perform internal 
development in lieu of remanding the case to the agency of 
original jurisdiction (AOJ).  See 38 C.F.R. § 19.9(a)(2) 
(2002).

The veteran was notified in May 2003 that the Board was 
developing additional evidence concerning his appeal to 
include an examination at the VA Medical Center in Reno, 
Nevada.  He would be notified by the medical center when and 
where to report.  Although development had been initiated by 
the Board, the case was subsequently remanded in December 
2003 so that initial consideration of the additional evidence 
obtained would be by the agency of original jurisdiction.  
See Disabled American Veterans (DAV) v. Secretary of Veterans 
Affairs, 327 F. 3d 1334 (2003).  

Most recently in a supplemental statement of the case issued 
in September 2005, the RO continued the denial of these 
claims.  The case has been returned to the Board for further 
appellate review.


FINDINGS OF FACT

1.  A diagnosis of soft tissue sarcoma, chloracne, or 
porphyria cutanea tarda to include as due to herbicide 
exposure is not shown.  

2.  The competent and probative medical evidence of record 
preponderates against a finding that the veteran has soft 
tissue sarcoma, chloracne, or porphyria cutanea tarda that 
either had its onset in service or preexisted service and was 
permanently worsened therein, or that is otherwise 
etiologically related to service, to include exposure to 
Agent Orange or other herbicide during service.

3.  The competent and probative medical evidence of record 
preponderates against a finding that the veteran's bilateral 
knee disorders either had its onset in service or preexisted 
service and was permanently worsened therein, or that 
arthritis of either knee was diagnosed within one year after 
his separation from service, or that it is secondary to a 
service-connected disability.


CONCLUSIONS OF LAW

1.  A right knee disorder was not incurred in or aggravated 
by active military service, nor may it be presumed to have 
been incurred therein, nor is proximately due to or the 
result of his service-connected SFWs of the leg.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2005); 
Allen v. Brown, 7 Vet. App. 439, 448 (1995).

2.  A left knee disorder was not incurred in or aggravated by 
active military service, nor may it be presumed to have been 
incurred therein, nor is it proximately due to or the result 
of his service-connected SFWs of the leg.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2005); 
Allen v. Brown, 7 Vet. App. 439, 448 (1995).

3.  Soft tissue sarcoma, chloracne, and porphyria cutanea 
tarda were not incurred in or aggravated by active service, 
to include as due to exposure to Agent Orange or other 
herbicide agent.  38 U.S.C.A. §§ 1110, 1116, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. § 3.303, 3.304, 3.307(a)(6) and 
(d), 3.309(e) (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and to assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

In this case, the RO sent correspondence in May 2001, May 
2003, May 2004, and July 2004; rating decisions in July 1994 
and July 1998, a statement of the case in April 1999 and in 
December 2001; and supplemental statements of the case in 
April 2000, November 2001, September 2005.  These documents 
discussed specific evidence, the particular legal 
requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of that claim by the RO 
subsequent to receipt of the required notice.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).  Thus, VA has 
satisfied its duty to notify the appellant.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the veteran of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
VA has also obtained examinations and medical opinions.  
Thus, the Board finds that VA has satisfied both the notice 
and duty to assist provisions of the law.

When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005).

II.  Pertinent legal criteria

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
With chronic disease shown as such in service (or within a 
pertinent presumption period under 38 C.F.R. § 3.307) so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  To show chronic disease 
in service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required only where the condition noted during service (or 
in the presumption period) is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).

Service connection may also be granted if the evidence shows 
that the condition was observed during service or any 
applicable presumption period and continuity of 
symptomatology was demonstrated thereafter, and if the 
evidence includes competent evidence relating the current 
condition to that symptomatology.  See Savage v. Gober, 10 
Vet. App. 488, 495-97 (1997); 38 C.F.R. § 3.303(b).

Where a veteran served continuously for 90 days or more 
during a period of war, or had peacetime service after 
December 31, 1946, and arthritis becomes manifest to a degree 
of 10 percent within one year from the date of termination of 
such service, to include a pre-existing chronic disease, such 
disease shall be presumed to have been incurred in or 
aggravated by service, even though there is no evidence of 
such disease during the period of service.  38 U.S.C.A. §§ 
1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The Court has held that, in order to prevail on the issue of 
service connection on the merits, there must be medical 
evidence of (1) a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  Hickson v. West, 
12 Vet. App. 247, 253 (1999).

When a disability is not initially manifested during service 
or within an applicable presumption period, service 
connection may nevertheless be established by evidence 
demonstrating that the disability was in fact incurred or 
aggravated during the veteran's service.  See 38 U.S.C.A. § 
1113(b); 38 C.F.R. § 3.303(d).

The specific statute pertaining to claimed exposure to Agent 
Orange is 38 U.S.C.A. § 1116, initially enacted in 1991.  
Regulations issued pursuant thereto previously provided that, 
if a veteran who served on active duty in Vietnam during the 
Vietnam era developed one of the diseases which is presumed 
to have resulted from exposure to herbicides, the veteran 
would then be presumed to have been exposed to Agent Orange 
or similar herbicide.  See McCartt v. West, 12 Vet. App. 164 
(1999).  Those regulations also stipulated the diseases for 
which service connection could be presumed due to an 
association with exposure to herbicide agents.  The specified 
diseases which have been listed therein are chloracne or 
other acneform disease consistent with chloracne, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), and soft-tissue sarcomas 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma).  38 C.F.R. §§ 3.307(a)(6), 3.309(e).

In December 2001, the President signed into law the Veterans 
Education and Benefits Expansion Act of 2001 (VEBEA), Public 
Law No. 107-103.  Among other things, the VEBEA removed the 
previous 30-year limitation on presumptive service connection 
for respiratory cancers due to herbicide exposure; added Type 
2 diabetes mellitus to the list of presumptive diseases based 
upon herbicide exposure (codifying a VA regulation which had 
been in effect since July 2001, see 66 Fed. Reg. 23,166-169 
(May 2, 2001)); and provided a presumption of exposure to 
herbicides for all veterans who served in Vietnam during the 
Vietnam Era, not just those who have a disease on the 
presumptive list provided in 38 U.S.C.A. § 1116(a)(2) and 38 
C.F.R. § 3.309(e) (thus reversing the Court's holding in 
McCartt v. West, supra).  These statutory provisions became 
effective on the date of enactment, December 27, 2001.

Subsequently, 38 C.F.R. § 3.307 was amended to reflect the 
statutory provisions of the VEBEA.  The effective date for 
new section 3.307(a)(6)(ii) is July 1, 2002, and for section 
3.307(a)(6)(iii) is December 27, 2001.  See 68 Fed. Reg. 
34,541 (June 10, 2003).

Notwithstanding the foregoing presumption provisions, which 
arose from the Veterans' Dioxin and Radiation Exposure 
Compensation Standards Act, Public Law No. 98-542, § 5, 98 
Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, 
Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the United 
States Court of Appeals for the Federal Circuit has 
determined that a claimant is not precluded from establishing 
service connection with proof of direct causation.  Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 
Vet. App. 40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 
F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 
(1998).  See Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).

The Board notes further that the Secretary of Veterans 
Affairs has determined that there is no positive association 
between exposure to herbicides and any other condition for 
which the Secretary has not specifically determined that a 
presumption of service connection is warranted.  In this 
regard, the Board observes that VA has issued several notices 
in which it was determined that a presumption of service 
connection based upon exposure to herbicides used in Vietnam 
should not be extended to certain specific disorders, based 
upon extensive scientific research.  See, e.g., Notices, 68 
Fed. Reg. 27,630-41 (2003); 64 Fed. Reg. 59,232-243 (1999); 
61 Fed. Reg. 57,586-589 (1996).

III.  Bilateral knee disorder

The veteran is service connected for residuals of shrapnel 
wound of the legs, skull, and base of the neck, evaluated as 
zero percent disabling effective from February 1976.  He 
seeks service connection for a bilateral knee disorder 
secondary to the service connected residuals of shrapnel 
wounds of the legs.  

Service medical records show that in June 1968 the veteran 
sustained multiple mortar fragment wounds from hostile forces 
to include his legs which were debrided on the day of injury.  
He was later hospitalized for delayed primary closures of the 
wounds and approximately two weeks later was returned to duty 
on a temporary limited profile.  There was a four-inch 
longitudinal wound at the anterior aspect of the left thigh 
and mid portion and a three-inch wound at the lateral aspect 
to the right calf mid portion.  The pertinent diagnosis was 
fragment wounds of the right and left legs with no artery and 
nerve involvement.  In August 1968 his wounds had healed well 
and he was returned to full active duty.  In July 1969 quad 
weakness was noted and exercises were started.  Service 
medical records are negative for any complaints, findings or 
diagnosis of a knee disorder of either leg.  

Post service VA treatment records show complaints, findings 
and diagnosis of bilateral knee disorders for which surgery 
was performed.

The veteran presented his contentions at a personal hearing 
at the RO in June 1995 to include entitlement to service 
connection on a secondary basis.  
 
At a VA examination in December 1996, the veteran gave a 
history that in 1984 his right knee collapsed and in 1993 his 
left knee collapsed.  The diagnoses were status post 
operative of the left knee with anterior cruciate ligament 
(ACL) repair with residuals of medial compartment syndrome 
and moderately severe range of motion (ROM) deficits. The 
right knee showed moderate degenerative joint disease (DJD) 
of medial compartment and moderately severe ROM deficits.  
The examiner opined that the right knee DJD "is at least as 
likely as not" a direct sequelae of the veteran's service 
connected left knee condition.  

At a VA examination in September 1997 the veteran reported 
that since sustaining shrapnel injuries to his legs in 1968 
he had problems with bearing weight on both lower 
extremities.  Subsequently, he underwent surgery to each knee 
because of knee pain and difficulty walking.  The veteran's 
subjective complaints and the clinical findings were 
recorded.  The pertinent diagnoses were status post multiple 
shrapnel fragments to the bilateral lower extremities, with 
no significant muscle loss noted; status post operative 
bilateral cruciate ligament reconstruction with mild ROM 
deficits and moderate pain on ROM examination; and historical 
right knee fracture, with subsequent orthopedic surgery to 
stabilize knee, and follow-up surgery to remove orthopedic 
hardware.  The examiner noted the earlier medical opinion 
that the veteran's right knee condition was secondary to his 
service-connected left knee condition, and stated that his 
history and medical records would seem to invalidate that 
earlier opinion.  The examiner opined that the saga of knee 
surgeries with the first surgery that of the right knee in 
1984, "especially when coupled with the long time between 
the in-service SFWs, and the location of his SFWs and 
retained metallic foreign bodies, makes it significantly more 
likely than not that his in-service SFWs have no causal 
relationship with his current bilateral knee findings."

The veteran submitted copies of definitions of medical terms 
and information pertaining to the bones, joints and muscles 
of the leg.  Upon review of the submitted excerpts from the 
diagnostic literature and medical dictionary, the Board notes 
that it is not sufficient to demonstrate the requisite 
medical nexus for a claim for service connection.  A medical 
article as evidence must demonstrate a connection between the 
present condition and the service-connected disorder.  See 
Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  There is no 
indication of a relationship between the veteran's bilateral 
knee disorder and his service-connected residuals of SFWs of 
the legs.  That literature, standing alone, does not discuss 
generic relationships with a degree of certainty which, under 
the facts of this case, serves to establish a link between 
the veteran's claimed disability and his service-connected 
SFWs of the legs.  See Sacks v. West, 11 Vet. App. 314 
(1998).  As such, it is of minimal probative value.  

The veteran testified in September 1999 at a personal hearing 
at the RO as to the injuries in service, the injuries to his 
knees post service and his current symptoms.  He testified 
that a VA doctor had told him that the problems with his 
knees could be related to his SFWs of his legs but that he 
would not put it in writing.  He also submitted evidence that 
his bilateral knee disorder limited his employment.  

At a VA neurological examination in November 1999, the 
examiner's impression was that of a normal neurologic 
examination.  The neurologist did not feel that the veteran's 
falling or inability to stand emanated from other than his 
knee joints; his problem was entirely from his knees.

In November 1999, the veteran was provided a VA examination 
by a VA physician who reviewed the claims file and medical 
records.  The history of the present illness was provided.  
The veteran reported that over the prior three or four years 
he had increasing pain and had been receiving treatment at a 
VA Medical Center for degenerative osteoarthritis of both 
knees with anti-inflammatories and local cortisone 
injections.  The clinical findings were recorded.  The 
impression was mild to moderate degenerative osteoarthritis 
of both knees, worse on the left than on the right; secondary 
to actual medial meniscectomy and instability of anterior 
cruciate deficiency.  The veteran also had moderate 
chondromalacia patella on the right side and mild on the left 
side.  The VA physician opined that the veteran's 
degenerative osteoarthritis of both knees was secondary to 
the instability of his knees, secondary to his anterior 
cruciate deficiency as well as secondary to his partial 
neomeniscectomies, which had been performed on both knees.  

The examiner stated that based on the history of the injuries 
and the examination, he could not medically substantiate that 
this was all secondary to the veteran's shrapnel injuries as 
claimed.  The examiner noted that there did not appear to be 
any atrophy on the left side of the thigh/quadriceps 
musculature and concluded that weakness of his left knee was 
not contributing to his falling and injuring his left knee.  
The right knee also had degenerative osteoarthritis, also 
secondary again to surgical medial meniscectomy as well as 
anterior cruciate repair and resulting disability.  The VA 
physician mentioned that these were well known causes of 
secondary degenerative arthritis supported by numerous 
articles in the literature.  

At a VA examination in May 2001 the veteran provided a 
history of his injuries in service and that following 
recovery from his injuries, he was asymptomatic from the time 
of discharge in 1969 until 1982 when his right knee gave way 
without warning.  He had not had any symptoms of knee pain or 
leg pain in the interval.  A similar episode occurred with 
his left knee in 1996 and he has had surgery on each knee.  
He reported current symptoms and treatment.  The clinical 
findings were noted.  The VA physician diagnosed chronic 
degenerative arthritis involving both knees following 
operative procedures for meniscal injuries and repair of 
anterior cruciate ligaments; and evidence of chondromalacia 
of both patellae.  The VA physician opined:

The relationship of his knee condition to his 
shrapnel injuries is very questionable at best.  
The blood supply to the joints was not compromised 
by the superficial lacerations and shrapnel wounds.  
In fact, the right lower extremity shrapnel wound 
is well below the blood supply of the right knee 
and the left shrapnel wound in the thigh is in the 
wrong place for any injury to any of the vessels 
supplying the left knee.  

In addition, the time interval between the shrapnel 
injury and subsequent knee problems is in excess of 
10 years and I can see no temporal relationship.

At a VA examination in June 2004 by an Advanced Practice 
Nurse (APN), the pertinent diagnosis was arthritis of the 
bilateral knee.  The APN opined that based upon the veteran's 
records, interview and physical examination, his "knee 
condition is at least as likely as not secondary to his 
service connected shell fragment wound residuals of both 
legs.  

At a VA examination in August 2005, the history noted that 
shrapnel was removed from the veteran's left thigh and right 
calf at the time of the original injury in Viet Nam and he 
went on to healing without incident.  The examiner noted that 
the veteran had no complaints of his knees while in the 
service and the review of the claims file did not reveal any 
injuries to either knee while in service.  He reported the 
post service knee conditions and surgery.  The examiner 
indicated that he had first seen the veteran in 1998 with 
bilateral knee pain.  The veteran denied accessing care 
specifically for his knees since 1999 although he does 
receive pain medication for his knees from his primary care 
physician.  The veteran described his current symptoms and 
treatment.  The clinical findings were recorded.  The 
impression was chondromylatia patella, bilaterally; mild to 
moderate degenerative osteo-arthritis of both knees; and post 
cruciate, anterior cruciate repairs of both knees.  

The examiner stated that the veteran had shrapnel injuries in 
Viet Nam in 1968 with removal of shrapnel at the time of 
injury.  He had no injuries to the knees and did not report 
any discomfort or knee pain at the time of his discharge.  
The shrapnel injuries did not appear to compromise the blood 
supply to the knees or affect surrounding structures of the 
knees, but were more superficial lacerations.  It was almost 
14 years post discharge from the military before he noted 
problems with his knees and had right knee surgery in 1982 
and left knee surgery in 1993.    For the past seven years, 
recorded at the VA facility, he had had bilateral knee pain 
as a result of his chondromylatia patella, as well as his 
mild degenerative joint disease.  The examiner concluded that 
there was no apparent cause of the veteran's current 
conditions from his military service.  The degenerative, 
arthritic condition was most likely related to his anterior 
cruciate injuries, instabilities and repairs.  The examiner 
opined that:

[The veteran's] current bilateral knee condition is 
not secondary to his service connected shell 
fragment wounds.  It is my opinion that the shells 
have not aggravated the knee disorder.  The current 
shell fragment in his right calf is not related to 
any of his knee symptoms or condition and is not 
symptomatic.  Finally, it is not as likely as not 
that his current knee condition is related to his 
military service or any injuries he incurred during 
his military service.  

Based on the above, the medical evidence of record shows a 
current bilateral knee disorder and evidence of in-service 
incurrence of injury to each leg in service.  Additionally, 
however, there must be medical evidence of a nexus between 
the claimed in-service injury to his legs for which service 
connection has been granted and the present bilateral knee 
disorder.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Applying the pertinent legal criteria to the facts of this 
case, the Board notes initially that the adjudication by the 
Board includes the responsibility of determining the weight 
to be given to the evidence of record, and this 
responsibility includes the authority to favor one medical 
opinion over another, where there is conflicting evidence.  
See Cathell v. Brown, 8 Vet. App. 539, 543 (1996); Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  The probative value of a 
medical opinion is generally based on the scope of the 
examination or review, as well as the relative merits of the 
expert's qualifications and analytical findings, and the 
probative weight of a medical opinion may be diminished if 
the examiner fails to explain the basis for an opinion.  See 
Guerrieri v. Brown, 4 Vet. App. 467 (1993); Sklar v. Brown, 5 
Vet. App. 140 (1993).

During the appeal the veteran was afforded several VA 
examinations and opinions have been obtained.  The 
preponderance of the competent and probative evidence, 
however, does not show a link between the veteran's current 
bilateral knee disorders and service or his service-connected 
SFWs of the legs.  

The December 1996 medical opinion is of little probative 
value for although the examiner linked the right knee DJD to 
the veteran's service-connected left knee condition, service 
connection has not been granted for a left knee disorder.

The Board notes that an APN in June 2004, after review of the 
veteran's records, an interview and physical examination, 
diagnosed arthritis of the bilateral knee and opined that the 
veteran's "knee condition is at least as likely as not 
secondary to his service connected shell fragment wound 
residuals of both legs".  

However, other medical examiners, generally physicians, have 
not found a relationship between the veteran's bilateral knee 
disorders and his service-connected SFWs of the legs.  The 
September 1997 examiner opined that the long time between the 
in-service SFWs and the post service knee disorders, and the 
location of his SFWs and retained metallic foreign bodies, 
made it significantly more likely than not that the in-
service SFWs had no causal relationship with the current 
bilateral knee findings. 

In November 1999, a VA physician opined that the veteran's 
degenerative osteoarthritis of both knees was secondary to 
the instability of his knees, secondary to his anterior 
cruciate deficiency as well as secondary to his partial 
neomeniscectomies, which had been performed on both knees.  
He could not medically substantiate that this was all 
secondary to the veteran's shrapnel injuries as claimed.  The 
VA physician also mentioned that the knee surgeries were well 
known causes of secondary degenerative arthritis supported by 
numerous articles in the literature.  

Further, the VA physician at the May 2001 examination opined 
that the relationship of the veteran's knee condition to his 
shrapnel injuries was very questionable at best.  In 
addition, the VA physician found no temporal relationship as 
the time interval between the shrapnel injury and subsequent 
knee problems was in excess of 10 years.

The veteran contends that the shrapnel is attacking major 
muscle groups, veins, arteries, and nerves.  He claims that 
his musculature and nervous system are being attacked and are 
not able to do their job.  He claims that the blood and 
oxygen supply to his knees is lacking which has weakened the 
major muscles which align his knee and are not strong enough 
to support his weight.

In November 1999, a VA neurologist examined the veteran, 
found no neurological disorder, and opined that the veteran's 
problem was entirely from his knees.  Further, the examiner 
at the May 2001 examination noted the blood supply to the 
joints was not compromised by the superficial lacerations and 
shrapnel wounds.

Most recently, in August 2005 the examiner clearly stated 
that the veteran's current bilateral knee condition is not 
secondary to his service connected shell fragment wounds.  He 
further provided an opinion that the shells have not 
aggravated the knee disorder and that there was no 
relationship between his knee symptoms and the current shell 
fragment in his right calf.  Thus, service connection on a 
secondary basis also is not warranted on the basis that a 
service-connected disorder has aggravated a non-service-
connected disability.  See Allen v. Brown, 7 Vet. App. 439 
(1995).  The VA examiner concluded that it is not as likely 
as not that his current knee condition is related to his 
military service or any injuries he incurred during his 
military service.  

In sum, the evidence of record contains a medical opinion by 
an APN of a link between the veteran's current bilateral knee 
disorder and the service connected SFWs of the legs.  
However, there are several medical opinions by physicians 
that do not show a link.  In addition, the Board accords 
greater weight to the physicians' opinions than to an opinion 
provided by an APN because of the greater level of training 
and medical expertise of licensed physicians.  Thus, the 
Board finds that the preponderance of the medical evidence 
does not show evidence of a nexus between the appellant's 
current bilateral knee disorder and active service or to a 
service-connected disability.  

The veteran is competent as a layperson to report that as to 
which he has personal knowledge.  See Layno v. Brown, 6 Vet. 
App. 465, 470 (1994).  While he may sincerely believe that he 
has a bilateral knee disorder secondary to a service-
connected disability, there is no evidence of record that he 
has any specialized medical knowledge.  Laypersons are not 
considered competent to offer medical opinions or diagnoses, 
and testimony to that effect does not provide a basis upon 
which to establish service connection.  See Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opinion on matter requiring medical knowledge"); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992). Therefore, the 
veteran's assertions are not competent medical evidence of a 
nexus between his claimed current bilateral knee disorder and 
his active service, or a service-connected disability.

Based upon careful review of the evidence of record, the 
Board concludes that the preponderance of the competent and 
probative evidence is against a finding that the veteran's 
claimed bilateral knee disorder is related to any incident 
during service.  Thus, the Board finds that the preponderance 
of the evidence is against granting service connection, to 
include on any presumptive basis, or secondary to a service-
connected disability.  Since the preponderance of the 
evidence is against this claim, the benefit-of-the-doubt 
doctrine is not for application.  See Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  Therefore, the claim is denied.

IV.  Soft tissue sarcoma, chloracne or porphyria cutanea

Our review finds that service connection for a skin rash due 
to Agent Orange was denied in a July 1994 rating decision as 
the condition was not shown in service medical records or 
post service treatment records.  The veteran did not appeal 
the decision, thus, it became a final decision.  

Subsequently, in September 1996, the veteran claimed 
entitlement to service connection for soft tissue sarcoma, 
chloracne and porphyria cutanea due to exposure to Agent 
Orange.  He stated that he had received treatment at VA 
medical centers.  

During the veteran's appeal, there were changes to the law 
and regulations regarding exposure to herbicides.  Where a 
law or regulation changes after a claim has been filed, but 
before the administrative appeal process has been concluded, 
the Board considers both the former and the current 
regulation.  See, e.g., VAOPGCPREC 7-2003, 69 Fed. Reg. 25179 
(2004).  The effective-date rule established by 38 U.S.C.A. § 
5110(g), however, prohibits the application of any 
liberalizing rule to a claim prior to the effective date of 
such law or regulation.  The veteran does get the benefit of 
having both the old regulation and the new regulation 
considered for the period after the change was made.  See 
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 
3-2000 (April 10, 2000), 65 Fed. Reg. 33422 (2000); 38 
U.S.C.A. § 5110(g) (West 2002); 38 C.F.R. § 3.114 (2005).

Thus, in this case, prior to December 27, 2001, service 
connection may be presumed for residuals of Agent Orange 
exposure, if a veteran who served on active duty in Vietnam 
during the Vietnam era developed one of the diseases which is 
presumed to have resulted from exposure to herbicides, the 
veteran would then be presumed to have been exposed to Agent 
Orange or similar herbicide.

Subsequent to December 27, 2001, a veteran who served in the 
Republic of Vietnam during the Vietnam era, under 38 U.S.C.A. 
§ 1116; 38 C.F.R. § 3.307(a)(6) is presumed to have been 
exposed to Agent Orange or similar herbicide.  Also, the 
veteran must be diagnosed with one of the specific diseases 
listed in 38 C.F.R. § 3.309(e).  See Brock v. Brown, 10 Vet. 
App. at 162.  If no Agent Orange presumption applies, then 
the standard methods of establishing service connection may 
be used. 

Service medical records are negative for any complaints, 
findings, or diagnoses of soft tissue sarcoma, chloracne, or 
porphyria cutanea.  

VA outpatient treatment records from August 1993 to September 
1997 from West Los Angeles VA Medical Center and from Long 
Beach VA Medical Center from October 1994 to January 1995 are 
negative for any complaints, findings, or diagnoses of the 
claimed skin disorders.

VA outpatient treatment records from June 1998 to November 
2000 from the Reno VA Medical Center are negative for any 
findings, treatment, or diagnoses of the claimed skin 
disorders.

Additional VA outpatient treatment records show that in April 
1996 a probable epidermal inclusion cyst was noted.  In March 
2002, he had removed surgically an encapsulated small lipoma 
on his back.  In October 2004, a cystic lesion at the lateral 
aspect of his left eyebrow was noted.  While these records 
show the presence of skin disorders, none were diagnosed as 
soft tissue sarcoma, chloracne, or porphyria cutanea tarda.  

At a VA Agent Orange examination in June 2004, the veteran 
stated that he experienced itchiness on his arms and legs 
occasionally; otherwise, he denied any problems with his 
skin.  He denied having a rash.  On examination of his skin, 
no lesions were noted, the turgor was good, and his skin was 
very tan.  There was no diagnosis of a skin disorder.  The 
examiner found no evidence that the veteran had any current 
or past diagnosis of soft tissue sarcoma, chloracne, or 
porphyria cutanea tarda.  

According to the veteran's DD Form 214 he served on active 
duty in Vietnam during the Vietnam era.  Thus, under the 
amended regulations, he is entitled to a presumption of 
having been exposed to herbicides.  However, under the old or 
amended regulations, the veteran is not entitled to the 
presumption of service connection, for although the 
conditions claimed are included in the list of presumptive 
diseases based upon herbicide exposure, the evidence of 
record does not show a diagnosis of soft tissue sarcoma, 
chloracne, or porphyria cutanea.  

Further, the veteran is not entitled to service connection 
for the claimed disorders on a direct basis.  The Court has 
held that a condition or injury occurred in service alone is 
not enough; there must be a current disability resulting from 
that condition or injury.  See Rabideau v. Derwinski, 2 Vet. 
App. 141, 144 (1992); Chelte v. Brown, 10 Vet. App. 268, 271 
(1997).  In the absence of proof of a present disability 
there can be no valid claim.  See Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).  Accordingly, the appeal must 
fail, as there is no evidence that the claimed conditions 
were shown in service or exist at the present time.  There is 
no diagnosis of soft tissue sarcoma, chloracne, or porphyria 
cutanea tarda and the claim for service connection for these 
conditions due to herbicide exposure must be denied on this 
basis alone.

In reaching this decision, the Board has considered the 
doctrine of reasonable doubt; however, as the preponderance 
of the evidence is against granting service connection, 
either on a direct basis or on any presumptive basis, the 
doctrine is not for application.  See Gilbert v. Derwinski, 
supra.  Accordingly, the claim for service connection for 
soft tissue sarcoma, chloracne or porphyria cutanea tarda 
must be denied.


ORDER

Entitlement to service connection for a right knee disorder 
secondary to service-connected residuals of shrapnel fragment 
wounds of the leg is denied.

Entitlement to service connection for a left knee disorder 
secondary to service-connected residuals of shrapnel fragment 
wounds of the leg is denied.

Entitlement to service connection for soft tissue sarcoma, 
chloracne, and porphyria cutanea tarda due to herbicide 
exposure is denied.



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


